This suit originated in the justice court, precinct No. 1, Midland county, Tex.; the amount sued for being $84.20. Judgment was rendered in the justice court for said sum, and appellants sought to appeal the cause to the county court. When the cause was reached in the regular call of the docket, it was dismissed. Upon motion of appellee it was dismissed because of a defective appeal bond, and from that judgment of dismissal this appeal is prosecuted. This court has not jurisdiction to entertain this appeal, because the amount in controversy does not exceed $100. Article 1589, Rev.Civ.Stat. 1911; Mask v. L.  T. Lumber Co., 145 S.W. 299.
For this reason this appeal is dismissed.